NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

WILLIAM R. JOHNSON,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-2451
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark D. Kiser,
Judge.

William R. Johnson, pro se.


PER CURIAM.

             Affirmed. See Comer v. Moore, 817 So. 2d 784 (Fla. 2002); Benedetto v.

State, 957 So. 2d 109 (Fla. 4th DCA 2007); Cookshot v. State, 846 So. 2d 604 (Fla. 4th

DCA 2003); Sanchez v. State, 765 So. 2d 246 (Fla. 3d DCA 2000); Tiger v. State, 764

So. 2d 824 (Fla. 4th DCA 2000).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.